NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

In re: PINOLEVILLE POMO NATION;  No. 19-71522
PINOLEVILLE GAMING AUTHORITY;
PINOLEVILLE GAMING COMMISSION; D.C. No. 3:18-cv-02669-WHO
PINOLEVILLE BUSINESS BOARD;
PINOLEVILLE ECONOMIC
DEVELOPMENT, LLC; ANGELA         ORDER*
JAMES; LEONA L. WILLIAMS; LENORA
STEELE; KATHY STALLWORTH;
MICHELLE CAMPBELL; JULIAN J.
MALDONADO; DONALD WILLIAMS;
VERONICA TIMBERLAKE;
CASSANDRA STEELE; JASON E.
RUNNING BEAR STEELE; ANDREW
STEVENSON,
______________________________

PINOLEVILLE GAMING AUTHORITY;
PINOLEVILLE POMO NATION, a
federally-recognized Indian tribe;
PINOLEVILLE GAMING COMMISSION;
PINOLEVILLE BUSINESS BOARD;
PINOLEVILLE ECONOMIC
DEVELOPMENT, LLC, a California
limited liability company; ANGELA
JAMES; LEONA L. WILLIAMS; LENORA
STEELE; KATHY STALLWORTH;
MICHELLE CAMPBELL; JULIAN J.
MALDONADO; DONALD WILLIAMS;
VERONICA TIMBERLAKE;
CASSANDRA STEELE; JASON E.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
RUNNING BEAR STEELE; ANDREW
STEVENSON,

                 Petitioners,

 v.

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF
CALIFORNIA, SAN FRANCISCO,

                 Respondent,

JW GAMING DEVELOPMENT, LLC, a
California limited liability company,

                 Real Party in Interest.

                           Petition for Writ of Mandamus

                                Submitted August 7, 2019**
                                 San Francisco, California

Before: O'SCANNLAIN, SILER,*** and NGUYEN, Circuit Judges.

      The Pinoleville Pomo Nation and other tribal entities (collectively, the

“Tribe”) seek a writ of mandamus vacating the district court’s discovery order and

directing the district court to stay all further discovery in this case pending our




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.

                                            2
resolution of the related appeal in JW Gaming Development, LLC v. James, No.

18-17008. Because the facts are known to the parties, we repeat them only as

necessary to explain our decision.

      The Tribe has failed to show that it is entitled to the “drastic and

extraordinary remedy” of a writ of mandamus. In re Bozic, 888 F.3d 1048, 1052

(9th Cir. 2018) (internal quotation marks omitted). The district court did not

clearly err in finding the requested discovery to be relevant to JW Gaming’s breach

of contract claim against the Tribe, for which the district court properly retains

jurisdiction. See id. Even if such decision were clearly erroneous, the Tribe has

failed to demonstrate that the remaining Bauman factors militate in favor of

mandamus relief in this case. See id. at 1054–55.

      The petition for a writ of mandamus is DENIED.




                                          3